DETAILED ACTION
Claims 15-28 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 19 October 2020 are accepted.
Specification – Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes phrases which can be implied. The abstract is also objected for an apparent typographic error in the last line in the identifier for the archive database. Examiner suggests amending the abstract to recite:
 Collecting and processing of life cycle information about a switch cabinet (1) of an industrial plant with… records of the archive database [[()]] (3) in a retrievable manner.”
Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
Specification page 1 title recitation line 3 recites “INSTALATION” which appears to be typographic error for “ INSTALLATION”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Such claim limitation(s) is/are:
Claim 26:
“program code means for carrying out the computer-aided steps of the method according to claim 15” (No corresponding structure found in Specification!)
Each “program code means” is specifically excluded from being interpreted as software per se. See MPEP §2181(II)(B) fourth to last paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a) – Enablement, single means
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19:
Claim 19 recites “the history.” There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 26:
Claim limitation “program code means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification includes no description of program code means whatsoever. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112(d) – Improper dependent
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 25 recites “A data carrier, located in a switch cabinet (1), which contains a backup copy of at least part of the information (A to G) obtained by the computer-aided method according of claim 15.” The data carrier of claim 25 may contain only a part of the information resulting from the method of claim 15. Furthermore, the information, i.e. a datasheet, does not require performing the method itself. Thus, the data carrier does not include all (or even any) of the limitations of claim 15 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101 – Nonstatutory
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25, 27, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. See MPEP §2106.03.
Claim 25 – Transitory embodiments
Claim 25 is directed to “A data carrier.” Data carriers can encompass non-statutory, transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. MPEP §2106.03; See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Examiner recommends amending the claim preamble to recite “A non-transitory data carrier” to overcome this rejection. See MPEP §2106.03 and 1351 OG 212 Kappos memo titled “Subject Matter Eligibility of Computer Readable Media” (Feb. 23, 2010).
Claim 26 – Software per se
As noted in the claim interpretation section above, the “program code means” of claim 26 is specifically excluded from being interpreted as software per se. See MPEP §2181(II)(B) fourth to last paragraph. However, Applicant is cautioned that if claim 26 were to be re-written to allow interpretation as software per se, Software, by itself, is nonstatutory subject matter. See MPEP §2106.03(I). Software is not one of the four categories of statutory subject matter.
Claims 27 and 28 – Data per se
Claim 27 is directed to “A data format containing life cycle information….” A data format is not one of the four categories of statutory subject matter. See MPEP §2106.03(I). A data format containing various information is reasonably interpreted as data per se. Information, or data per se, is not a method and does not have a physical or tangible form. Therefore, data per se is not any of the four categories of statutory subject matter: a method, machine, article of manufacture, or composition of matter. See MPEP §2106.03(I).
Dependent claim 28 further recites information and data and is rejected the same as claim 27 because claim 28 is reasonably interpreted as data per se.
Examiner suggests canceling claims 26-28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-18, 21-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 8,443,355 B2 Wiese, et al. [herein “Wiese”] in view of US 2017/0351226 A1 Bliss, et al [herein “Bliss”].
Claim 15 recites “15. A computer-aided method for collecting and processing of life cycle information for a switch cabinet (1) of an industrial plant.” Wiese title discloses “Life Cycle Management System for Intelligent Electronic Devices.” Wiese column 1 lines 15-17 disclose “a life cycle management system (LCMS) that allows location-independent control of a plurality of devices within a process plant.” The control system or respective control devices corresponds with a switch(control) cabinet. See further Wiese figure 5.
Claim 15 further recites “in which: - during construction of the switch cabinet (1), starting from a planned design (4).” Wiese column 1 lines 25-26 disclose “start with design and engineering phases of the process plant.” Wiese column 3 lines 40-43 disclose “utilizes and relays information in the engineering, installation/commissioning and operational phases of IEDs commonly used in process plants.” The engineering phase corresponds with design and configuration. Installation of process plant devices is construction.
Claim 15 further recites “at least data sheet information (A) of the installation modules (9a - 9c) is linked with function information (B) about their use in the industrial plant.” Wiese column 6 lines 20-29 disclose:
The LCMS uses the information aggregated in Device Integration Aspect Objects along with information obtained from local Asset Monitors located in the physical process plants, to perform Asset Optimization for IEDs. Since the Device Integration Aspect Objects contain several pieces of relevant information such as engineering documentation, maintenance data, data sheets pertaining to the individual devices etc., the LCMS is able to perform holistic management and optimization, to enhance the life of the IEDs deployed in the field.
Data sheet information of the devices is data sheet information (A).
Wiese column 5 lines 18-30 disclose:
In the Operational Phase, several functions such as maintenance, performance monitoring etc. are carried out. In this phase, the Device Management System and the Computerized Maintenance Management Systems are treated as extensions to an Asset Management System that monitors the health of IEDs, generates the Asset Condition Report and alerts the concerned plant personnel. FIG. 4 shows the stages in the Life Cycle of an IED including the Engineering Phase 47, the Installation Phase 48 and the Operational Phase 49. The information pertaining to the state of the IED or assets from the various phases is aggregated into what are termed Aspects, which are the building block for Device Integration Aspect Objects.
The operational phase information including monitoring and state information is function information linked with the corresponding device modules. Aggregating the information into ‘aspects’ is linking all the respective aggregated information.
Claim 15 further recites “in order to store this information in data records in a central archive database (3) under an individual switch cabinet identification (8).” Wiese column 43-47 disclose:
recorded and controlled by using a database server 13, a data store 14, a plurality of device connectors 15, control connectors 16 and network connectors 17, an Asset Management server 18, a proxy server 19 (when required), and a web server 20 (when required).
Without loss of generality, Examiner is interpreting the database server and LCMS as a documentation server and the data store is interpreted as a central archive database.
Wiese does not explicitly disclose individual identification; however, in analogous art of industrial automation data systems, Bliss paragraph 69 lines 4-12 teach:
a user may scan or photograph a barcode or QR code attached to a device, machine, or product (e.g., a pin-stamped or laser-etched barcode affixed to a workpiece during the production process) using client device 522, wherein the barcode contains identification information about the associated component. The client device 522 can then submit identification information extracted from the barcode to the device interface component 318 as a search criterion.
A barcode or QR code for the device component is an individual identification of the respective component. Using the identification information as a search is using the identification within respective data records and databases.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wiese and Bliss. One having ordinary skill in the art would have found motivation to use Bliss into the system of life cycle management system (LCMS) for the advantageous purpose of avoiding having to manually enter search criteria. See Bliss paragraph 69.
Claim 15 further recites “wherein - in the case of a technical acceptance of the switch cabinet (1), test and acceptance information (C) of the switch cabinet (1) are added to the data sets, taking into account at least the data sheet information (A).” Wiese column 12 lines 28-30 disclose “testing tools in the LCMS to test and validate the target FDT frame application before installing any DTMs.” Testing and validating the devices is test and acceptance information added as a part of the LCMS. Wiese column 2 lines 13-14 define acronyms “Field Device Tool (FDT) and Device Type Manager (DTM).” The device manager(s) correspond with a control cabinet.
Claim 15 further recites “- during commissioning of the control cabinet (1), supplementary commissioning information (D) of the control cabinet (1) are added to the data records of the archive database (3).” Wiese column 5 lines 10-18 disclose:
In the Installation/commissioning Phase the physical location of the IED in the plant is defined in the drawings pertaining to layout of the IEDs in the plant. In addition, a set of drawings are made to define the installation/commissioning of the IED, its connection to the process on one end and on the other to the equipment in the control room via bus architectures, with details of installation/commissioning hardware (hubs/drop cables/couplers/power supply units).
The details of the installation/commissioning is supplementary commissioning information (D).
Claim 15 further recites “via a decentralized user terminal (5).” Wiese figure 2 and column 4 lines 45-55 and lines 65-67 disclose:
Operator Work Stations 26 which overlook the operations of the IEDs … and an array of mobile devices 27 which can be sent information for remote control and maintenance of the plant by an operator.
Both or either of the operator work stations or the array of mobile devices are decentralized user terminals.
Claim 15 further recites “wherein initiation of a commissioning release for the switch cabinet (1) by a documentation server (2) accessing the archive database (3) is carried out via the decentralized user terminal (5) when all necessary test and acceptance information (C), which are necessary for completeness of the test and acceptance information (C) previously recorded for this purpose by the user and which results from the stored data sheet information (A) of the installed built-in modules (9a - 9c), have been added to the archive database (3).” Wiese figure 2 and column 4 lines 45-55 and lines 65-67 disclose:
Operator Work Stations 26 which overlook the operations of the IEDs … and an array of mobile devices 27 which can be sent information for remote control and maintenance of the plant by an operator.
Both or either of the operator work stations or the array of mobile devices are decentralized user terminals.
Wiese column 12 lines 28-30 disclose “testing tools in the LCMS to test and validate the target FDT frame application before installing any DTMs.” Testing and validating the devices is test and acceptance information added as a part of the LCMS. Wiese column 2 lines 13-14 define acronyms “Field Device Tool (FDT) and Device Type Manager (DTM).” Testing and validating target FDT before installing is waiting for all necessary test and acceptance validations.
Claim 16 further recites “16. The computer-aided method according to claim 15, wherein, in the case of maintenance or repairs after the switch cabinet (1) has been put into operation, maintenance information (E) or repair information (F) of the switch cabinet (1) is added to the archive database (3) by the user … in order to update the information on the current switch cabinet equipment.” Wiese column 5 lines 18-30 disclose:
In the Operational Phase, several functions such as maintenance, performance monitoring etc. are carried out. In this phase, the Device Management System and the Computerized Maintenance Management Systems are treated as extensions to an Asset Management System that monitors the health of IEDs, generates the Asset Condition Report and alerts the concerned plant personnel. FIG. 4 shows the stages in the Life Cycle of an IED including the Engineering Phase 47, the Installation Phase 48 and the Operational Phase 49. The information pertaining to the state of the IED or assets from the various phases is aggregated into what are termed Aspects, which are the building block for Device Integration Aspect Objects.
All the information of the maintenance management system is respective maintenance information. Monitoring and condition reports indicate an ongoing process of updating respective information regarding the monitored equipment.
Claim 16 further recites “via the decentral operable user terminal (5).” Wiese figure 2 and column 4 lines 45-55 and lines 65-67 disclose:
Operator Work Stations 26 which overlook the operations of the IEDs … and an array of mobile devices 27 which can be sent information for remote control and maintenance of the plant by an operator.
Both or either of the operator work stations or the array of mobile devices are decentralized user terminals.
Claim 17 further recites “17. The computer-aided method according to claim 16, wherein in order to carry out a repair, the planned design (4) on which the switch cabinet (1) is based is accessed in order to use design information (H) resulting therefrom to make a decision regarding the execution of the repair on site (X) or in a remote workshop (Y).” Wiese column 52-55 disclose “operational phase ensure stability of the IEDs within the LCMS and location-independent device health monitoring and repair by device vendors and location-independent asset management.” Management of repair by the LCMS is carrying out repair decisions according to information of the LCMS including the design information thereof.
The repair is necessarily either on site or remote.
Claim 18 further recites “18. The computer-aided method according to claim 15, wherein, in the event of a malfunction of the switch cabinet (1) a malfunction information (G) of the switch cabinet (1) is added to the archive database (3).” Wiese column 6 lines 29-38 disclose:
if an IED encounters a problem, this is reported to the LCMS by the Asset Monitor in the plant. The LCMS goes on to look up the pertinent design documentation that has an answer to the problem. Further, the LCMS might send this error condition to a remote device vendor, who can send the solution back to the LCMS. This way, the life of the asset is enhanced since a multitude of information and diagnostic support is made available to correct whatever operational challenges the IED/asset may face in it's lifetime.
Reporting a problem and determining error condition is adding respective malfunction information to the database.
Claim 18 further recites “automatically or by the user via the user terminal (5) which can be operated decentral.” Wiese figure 2 and column 4 lines 45-55 and lines 65-67 disclose:
Operator Work Stations 26 which overlook the operations of the IEDs … and an array of mobile devices 27 which can be sent information for remote control and maintenance of the plant by an operator.
Both or either of the operator work stations or the array of mobile devices are decentralized user terminals.
Claim 21 recites “21. A system for collecting and processing of life cycle information for a switch cabinet (1) of an industrial plant.” Wiese title discloses “Life Cycle Management System for Intelligent Electronic Devices.” Wiese column 1 lines 15-17 disclose “a life cycle management system (LCMS) that allows location-independent control of a plurality of devices within a process plant.” The control system or respective control devices corresponds with a switch(control) cabinet.
Claim 21 further recites “having a documentation server (2) for linking data sheet information (A) of installation modules (9a - 9c) installed in the switch cabinet (1) on the basis of planned construction (4) with function information (B) about their use in the context of the switch cabinet equipment.” Wiese column 6 lines 20-29 disclose:
The LCMS uses the information aggregated in Device Integration Aspect Objects along with information obtained from local Asset Monitors located in the physical process plants, to perform Asset Optimization for IEDs. Since the Device Integration Aspect Objects contain several pieces of relevant information such as engineering documentation, maintenance data, data sheets pertaining to the individual devices etc., the LCMS is able to perform holistic management and optimization, to enhance the life of the IEDs deployed in the field.
Data sheet information of the devices is data sheet information (A).
Wiese column 5 lines 18-30 disclose:
In the Operational Phase, several functions such as maintenance, performance monitoring etc. are carried out. In this phase, the Device Management System and the Computerized Maintenance Management Systems are treated as extensions to an Asset Management System that monitors the health of IEDs, generates the Asset Condition Report and alerts the concerned plant personnel. FIG. 4 shows the stages in the Life Cycle of an IED including the Engineering Phase 47, the Installation Phase 48 and the Operational Phase 49. The information pertaining to the state of the IED or assets from the various phases is aggregated into what are termed Aspects, which are the building block for Device Integration Aspect Objects.
The operational phase information including monitoring and state information is function information linked with the corresponding device modules. Aggregating the information into ‘aspects’ is linking all the respective aggregated information.
Claim 21 further recites “in order to store these in a central archive database (3) under an individual switch cabinet identification (8).” Wiese column 43-47 disclose:
recorded and controlled by using a database server 13, a data store 14, a plurality of device connectors 15, control connectors 16 and network connectors 17, an Asset Management server 18, a proxy server 19 (when required), and a web server 20 (when required).
Without loss of generality, Examiner is interpreting the database server and LCMS as a documentation server and the data store is interpreted as a central archive database.
Wiese does not explicitly disclose individual identification; however, in analogous art of industrial automation data systems, Bliss paragraph 69 lines 4-12 teach:
a user may scan or photograph a barcode or QR code attached to a device, machine, or product (e.g., a pin-stamped or laser-etched barcode affixed to a workpiece during the production process) using client device 522, wherein the barcode contains identification information about the associated component. The client device 522 can then submit identification information extracted from the barcode to the device interface component 318 as a search criterion.
A barcode or QR code for the device component is an individual identification of the respective component. Using the identification information as a search is using the identification within respective data records and databases.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wiese and Bliss. One having ordinary skill in the art would have found motivation to use Bliss into the system of life cycle management system (LCMS) for the advantageous purpose of avoiding having to manually enter search criteria. See Bliss paragraph 69.
Claim 21 further recites “in data records, a user adding test and acceptance information (C) of the switch cabinet (1) to the data records of the central archive database (3) … taking into account at least data sheet information (A).” Wiese column 12 lines 28-30 disclose “testing tools in the LCMS to test and validate the target FDT frame application before installing any DTMs.” Testing and validating the devices is test and acceptance information added as a part of the LCMS. Wiese column 2 lines 13-14 define acronyms “Field Device Tool (FDT) and Device Type Manager (DTM).” The device manager(s) correspond with a control cabinet.
Claim 21 further recites a plurality of times “via a decentralized user terminal (5).” Wiese figure 2 and column 4 lines 45-55 and lines 65-67 disclose:
Operator Work Stations 26 which overlook the operations of the IEDs … and an array of mobile devices 27 which can be sent information for remote control and maintenance of the plant by an operator.
Both or either of the operator work stations or the array of mobile devices are decentralized user terminals.
Claim 21 further recites “via documentation server (2).” Wiese column 43-47 disclose:
recorded and controlled by using a database server 13, a data store 14, a plurality of device connectors 15, control connectors 16 and network connectors 17, an Asset Management server 18, a proxy server 19 (when required), and a web server 20 (when required).
Without loss of generality, Examiner is interpreting the database server and LCMS as a documentation server and the data store is interpreted as a central archive database.
Claim 21 further recites “wherein the user, during commissioning of the switch cabinet (1), … adds additional commissioning information (D) about the switch cabinet (1) to the data records of the archive database (3) in a retrievable manner.” Wiese column 5 lines 10-18 disclose:
In the Installation/commissioning Phase the physical location of the IED in the plant is defined in the drawings pertaining to layout of the IEDs in the plant. In addition, a set of drawings are made to define the installation/commissioning of the IED, its connection to the process on one end and on the other to the equipment in the control room via bus architectures, with details of installation/commissioning hardware (hubs/drop cables/couplers/power supply units).
The details of the installation/commissioning is supplementary commissioning information (D).
Claim 21 further recites “wherein the system is designed to trigger the commissioning of the control cabinet (1) by a documentation server (2) accessing the archive database (3) via the decentralized user terminal (5), on the basis of all necessary test and acceptance information (C) previously recorded by the user for completeness for this purpose, which results from the stored data sheet information (A) of the installed modules (9a - 9c) added to the archive database (3).” Wiese figure 2 and column 4 lines 45-55 and lines 65-67 disclose:
Operator Work Stations 26 which overlook the operations of the IEDs … and an array of mobile devices 27 which can be sent information for remote control and maintenance of the plant by an operator.
Both or either of the operator work stations or the array of mobile devices are decentralized user terminals.
Wiese column 12 lines 28-30 disclose “testing tools in the LCMS to test and validate the target FDT frame application before installing any DTMs.” Testing and validating the devices is test and acceptance information added as a part of the LCMS. Wiese column 2 lines 13-14 define acronyms “Field Device Tool (FDT) and Device Type Manager (DTM).” Testing and validating target FDT before installing is waiting for all necessary test and acceptance validations.
Claim 22 further recites “22. The system according to claim 21, wherein each built-in module (9a-9c) is provided with an individual, unambiguous identification (10), which is arranged in or on the built-in module (9a-9c) so as to be readable.” Wiese does not explicitly disclose individual identification; however, in analogous art of industrial automation data systems, Bliss paragraph 69 lines 4-12 teach:
a user may scan or photograph a barcode or QR code attached to a device, machine, or product (e.g., a pin-stamped or laser-etched barcode affixed to a workpiece during the production process) using client device 522, wherein the barcode contains identification information about the associated component. The client device 522 can then submit identification information extracted from the barcode to the device interface component 318 as a search criterion.
A barcode or QR code for the device component is an individual identification of the respective component. Using the identification information as a search is using the identification within respective data records and databases.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wiese and Bliss. One having ordinary skill in the art would have found motivation to use Bliss into the system of life cycle management system (LCMS) for the advantageous purpose of avoiding having to manually enter search criteria. See Bliss paragraph 69.
Claim 23 further recites “23. The system according to claim 21, wherein data records of the archive database (3) contain a reference to a three-dimensional planned design (4) on which the switch cabinet (1) is based, in order to access design information (H) stored in a CAD database (11).” Wiese figure 6 shows “ECAD” as one of the integrated independent software packages. The CAD data is CAD design information. Wiese figure 7B shows the example datasheet display includes a visualization which shows a 3D display of the part. This 3D display is respective 3D design CAD information.
Claim 25 further recites “25. A data carrier, located in a switch cabinet (1), which contains a backup copy of at least part of the information (A to G) obtained by the computer-aided method according of claim 15.” Wiese column 13 lines 31-33 disclose “wherein the computer program product is embodied on a non-transitory computer readable medium.” A non-transitory computer-readable medium is a data carrier.
Claim 26 further recites “26. A computer program product with program code means for carrying out the computer-aided steps of the method according to claim 15.” Wiese column 14 lines 8-10 disclose “a computer program product containing software code means loadable into the internal memory of a computer in a computerized system.” 
Claim 27 recites “27. A data format containing life cycle information about a switch cabinet (1) of an industrial plant.” Wiese title discloses “Life Cycle Management System for Intelligent Electronic Devices.” Wiese column 1 lines 15-17 disclose “a life cycle management system (LCMS) that allows location-independent control of a plurality of devices within a process plant.” The control system or respective control devices corresponds with a switch(control) cabinet. See further Wiese figure 5.
Claim 27 further recites “with a unique identifier (8) for the switch cabinet (1), an identifier of installation modules (9a - 9c) installed in the switch cabinet (1).” Wiese does not explicitly disclose individual identification; however, in analogous art of industrial automation data systems, Bliss paragraph 69 lines 4-12 teach:
a user may scan or photograph a barcode or QR code attached to a device, machine, or product (e.g., a pin-stamped or laser-etched barcode affixed to a workpiece during the production process) using client device 522, wherein the barcode contains identification information about the associated component. The client device 522 can then submit identification information extracted from the barcode to the device interface component 318 as a search criterion.
A barcode or QR code for the device component is an individual identification of the respective component. Using the identification information as a search is using the identification within respective data records and databases.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wiese and Bliss. One having ordinary skill in the art would have found motivation to use Bliss into the system of life cycle management system (LCMS) for the advantageous purpose of avoiding having to manually enter search criteria. See Bliss paragraph 69.
Claim 27 further recites “with associated data sheet information (A) and function information (B) linked thereto.” Wiese column 6 lines 20-29 disclose:
The LCMS uses the information aggregated in Device Integration Aspect Objects along with information obtained from local Asset Monitors located in the physical process plants, to perform Asset Optimization for IEDs. Since the Device Integration Aspect Objects contain several pieces of relevant information such as engineering documentation, maintenance data, data sheets pertaining to the individual devices etc., the LCMS is able to perform holistic management and optimization, to enhance the life of the IEDs deployed in the field.
Data sheet information of the devices is data sheet information (A).
Wiese column 5 lines 18-30 disclose:
In the Operational Phase, several functions such as maintenance, performance monitoring etc. are carried out. In this phase, the Device Management System and the Computerized Maintenance Management Systems are treated as extensions to an Asset Management System that monitors the health of IEDs, generates the Asset Condition Report and alerts the concerned plant personnel. FIG. 4 shows the stages in the Life Cycle of an IED including the Engineering Phase 47, the Installation Phase 48 and the Operational Phase 49. The information pertaining to the state of the IED or assets from the various phases is aggregated into what are termed Aspects, which are the building block for Device Integration Aspect Objects.
The operational phase information including monitoring and state information is function information linked with the corresponding device modules. Aggregating the information into ‘aspects’ is linking all the respective aggregated information.
Claim 27 further recites “test and acceptance information (C) of the switch cabinet equipment.” Wiese column 12 lines 28-30 disclose “testing tools in the LCMS to test and validate the target FDT frame application before installing any DTMs.” Testing and validating the devices is test and acceptance information added as a part of the LCMS. Wiese column 2 lines 13-14 define acronyms “Field Device Tool (FDT) and Device Type Manager (DTM).” The device manager(s) correspond with a control cabinet.
Claim 27 further recites “as well as commissioning information (D) about the switch cabinet (1).” Wiese column 5 lines 10-18 disclose:
In the Installation/commissioning Phase the physical location of the IED in the plant is defined in the drawings pertaining to layout of the IEDs in the plant. In addition, a set of drawings are made to define the installation/commissioning of the IED, its connection to the process on one end and on the other to the equipment in the control room via bus architectures, with details of installation/commissioning hardware (hubs/drop cables/couplers/power supply units).
The details of the installation/commissioning is supplementary commissioning information (D).
Dependent Claims 19 and 20
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiese and Bliss as applied to claim 15 above, and further in view of US patent 10,387,669 B1 Lim, et al. [herein “Lim”].
Claim 19 further recites “19. The computer-aided method according to claim 15, wherein current life cycle information of the switch cabinet (1) is called up via the decentral operable user terminal (5).” Wiese figure 2 and column 4 lines 45-55 and lines 65-67 disclose:
Operator Work Stations 26 which overlook the operations of the IEDs … and an array of mobile devices 27 which can be sent information for remote control and maintenance of the plant by an operator.
Both or either of the operator work stations or the array of mobile devices are decentralized user terminals.
Claim 19 further recites “after authorised input of the switch cabinet identification (8) for visualisation and adaptation of the information (A to G) stored in the archive database (3).” Wiese column 7 lines 2-4 disclose “The information that is communicated between the different modules is secured by known authentication means.”
Claim 19 further recites “the history of previously input information remaining unalterably stored in the archive database (3).” Wiese column 6 lines 66-67 discloses “a data store or a plurality of data stores.” The data stores correspond with a archive database.
Wiese nor Bliss explicitly disclose information remaining unaltered; however, in analogous art of centralized lifecycle management systems, Lim column 16 lines 112-16 teach:
The general form of an access or use control policy includes at least one resource, one action (e.g., open or edit), one user, one effect (e.g., allow or deny) and optionally a condition.
Denying an edit action is making respectively stored information remain unaltered.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wiese, Bliss, and Lim. One having ordinary skill in the art would have found motivation to use user access control into the system of life cycle management system (LCMS) for the advantageous purpose of protecting information and keeping information out of the hands of those who might abuse it. See Lim column 1 lines 26-33.
Claim 20 further recites “20. The computer-aided method according to claim 19, wherein retrieval of life cycle information of the switch cabinet (1) is filtered according to a user profile.” Wiese column 7 lines 2-4 disclose “The information that is communicated between the different modules is secured by known authentication means.”
Neither Wiese nor Bliss explicitly disclose a user profile; however, in analogous art of centralized lifecycle management systems, Lim column 14 lines 7-8 teach “A policy may be defined based on type of action, type of right, user, user group, user attribute, ….” A user’s policy, user attributes, etc. are a user profile. Lim column 8 lines 40-45 teach:
To provide basic access control function to objects (e.g., files or processes) in a computing environment, most modem operating systems implement access control list (ACL) on objects. An ACL specifies which users or system processes are granted access to an object and what operations are allowed on the object.
Access control for a user is determining whether the respective user can access and retrieve respective life cycle information.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wiese, Bliss, and Lim. One having ordinary skill in the art would have found motivation to use user access control into the system of life cycle management system (LCMS) for the advantageous purpose of protecting information and keeping information out of the hands of those who might abuse it. See Lim column 1 lines 26-33.
Dependent Claims 24 and 28
Claims 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wiese and Bliss as applied to claims 21 and 27 above, and further in view of US patent 9,471,819 B2 Tucker, et al. [herein “Tucker”].
Claim 24 further recites “24. The system according to claim 21, wherein a picture documentation file (12) is attached to the test and acceptance information (C) or the commissioning information (D) contained in the archive database (3).” Wiese column 12 lines 28-30 disclose “testing tools in the LCMS to test and validate the target FDT frame application before installing any DTMs.” Testing and validation corresponds with test and acceptance information.
But neither Wiese nor Bliss explicitly disclose picture documentation; however, in analogous art of storing data on industrial assets, Tucker column 10 lines 50-55 teach “engagement of inspection resources … including data collection, photographs, voice, videos, location (e.g., GPS) points and RFID TAG reads.” See also Tucker column 22 lines 13-24. Collected inspection photographs are picture documentation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wiese, Bliss, and Tucker. One having ordinary skill in the art would have found motivation to use a data collection of inspection photographs into the system of life cycle management system (LCMS) for the advantageous purpose of performing quality control, inspection, and audit of important assets. See Tucker column 3 lines 11-18.
Claim 28 further recites “28. The data format according to claim 27, whereby at least the test and acceptance information (C) of the switch cabinet equipment as well as the commissioning information (D) include a supplementary image documentation file (12).” Wiese column 12 lines 28-30 disclose “testing tools in the LCMS to test and validate the target FDT frame application before installing any DTMs.” Testing and validation corresponds with test and acceptance information.
But neither Wiese nor Bliss explicitly disclose picture documentation; however, in analogous art of storing data on industrial assets, Tucker column 10 lines 50-55 teach “engagement of inspection resources … including data collection, photographs, voice, videos, location (e.g., GPS) points and RFID TAG reads.” See also Tucker column 22 lines 13-24. Collected inspection photographs are picture documentation. Photographs are image documentation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wiese, Bliss, and Tucker. One having ordinary skill in the art would have found motivation to use a data collection of inspection photographs into the system of life cycle management system (LCMS) for the advantageous purpose of performing quality control, inspection, and audit of important assets. See Tucker column 3 lines 11-18.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190042987 A1 Heubach; Thomas et al.
teaches
Life Cycle Management System for Plant Components
US 6965855 B1 Burbridge; David et al.

Design and control
US 6868370 B1 Burbridge; David et al.

Device design
US 11507068 B2 Alenkov; Vyacheslav Vladimirovich et al.

Life Cycle Management of a Complex Utility Facility and System for its Implementation
Kang, X. & Huiying, Z. "Design of Secondary Equipment Management System Based on CIM" IEEE Asia-Pacific Power & Energy Conf. (2012

Common Information Model; equipment management system; equipment status information.
Wan, S., et al. "Exploring the Advantages of Content Management Systems for Managing Engineering Knowledge in Product-Service Systems" Procedia CIRP, vol. 56, pp. 446-450 (2016)

Knowledge management in manufacturing; ERP and PLM systems.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        30 November 2022